NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 IN RE: ROBYN JILL fARRINGTON,
                                                             Bankruptcy No. 17-2650) (JkS)
                     Debtor.
                                                                Adv. No. 17-1775 (JKS)


 ROBYN JiLL FARRINGTON,

                      Appellant,                             Civil Action No. 1 8-8573 (JLL)

 V.
                                                                        OPINION
 U.S. BANK TRUST, N.A., as trustee for LSF9
 il’fctstei Pctrticipcttion 1)ttst, et al..

                      Appellees.


LINARES, Chief District Judge.

         This matter comes before the Court by way of Appellant Robyn Jill Faiiington’s Notice of

Appeal of the Bankruptcy Court’s Order granting the Motion to Dismiss Appellant’s Adversary

Complaint with prejudice. (ECF No. 1). Appellees U.S. Bank Trust, N.A., as trustee for LSF9

Master Participation Trust (“US Bank”), LSF9 Master Participation Trust (“LSF9”), and Caliber

Home Loans Inc. (“Caliber”) submitted opposition to the appeal. (ECF No. 16). Appellant did

not   file a reply within the time provided by this Court, (see ECF Nos. 7, 11), the Federal Rules of

Civil Procedure, the Local Civil Rules, or the Federal Rules of Bankruptcy Procedure. The Court

has considered the parties’ submissions and decides this matter without oral argument. pursuant to

Federal Rule of Civil Procedure 7$. For the reasons set forth below, the Court denies Appellant’s

appeal and affirms the Bankruptcy Court’s Order.
                                        I.      BACKGROUND’

    A. The Mortgage ancL Assignments

        On July 7, 2006, Appellant obtained a $637,500 loan from Washington Mutual Bank, FA

(“Washington”), which was secured by way of a mortgage on the property located at 530 Summit

Avenue. Westfield. New Jersey 07090.             (ECF No. 12-6 at Ex. A).          On July 19, 2006, this

transaction was recorded with the Office of the Clerk of Union County. (Id.).

        On approximately December 23, 2014, the federal Deposit Insurance Corporation, as a

receiver of Washington, conducted the “First Assignment” by assigning the mortgage to JPMorgan

Chase Bank. N.A. (“Chase”). (IcL at Ex. B). On or around the same date as the First Assignment,

Chase conducted the “Second Assignment” by assigning the mortgage to Appellee LSF9. (Id. at

Ex. C). Both the first and Second Assignments were recorded with the Office of the Clerk of

Union County on May 28, 2015. (Id. at Exs. B, C). On or about November 19, 2015, Appellee

LSF9 conducted the “Third Assignment” by assigning the mortgage to Appellee US Bank. (Id. at

Ex. D). On December 8, 2015, the Third Assignment was recorded with the Office of the Clerk

of Union County. (Id.). Appellee Caliber serviced the loan for Appellee US Bank. (ECF No. 12-

3 atEx.Al3).

   B. The State Court foreclosure Action

        On January 12, 2016, Appellee US Bank brought a foreclosure action in the Superior Court

of New Jersey, Union County, due to Appellant’s failure to make payments on the loan. (ECF No.

12-6 at Ex. E). Appellant did not respond to the foreclosure Action, and the Superior Court entered

default against Appellant. (Id. at Ex. F). On September 7, 2016, Appellee US Bank moved for

final judgment. (Id. at Ex. G). On September 23, 2016, Appellant filed a cross-motion opposing


 This background is derived from the Bankruptcy Record which the parties have designated and submitted to this
 Court. (ECFNos. 6. 12-2 12-]4).

                                                      ‘7
the entry of final judgment and requesting that the default be vacated. (ECF No. 12-7 at Ex. H).

After hearing oral    argument on   the motion for final judgment and cross-motion in opposition, the

Superior Court adjourned said motions until May 2017 and allowed Appellant to submit additional

support for her arguments. (ECF No. 12-6          ¶   14).

       Appellant filed an additional certification in opposition to the entry of final judgment in

May 2017. (ECf No. 12-7 at Ex. J). In her certification, Appellant argued, among other things,

that Appellee US Bank lacked standing to bring the Foreclosure Action becatise the mortgage was

allegedly sold by Washington before the first Assignment, thereby invalidating all of the

abovernentioned assignments, including the Third Assignment to Appellee US Bank.         (id.   at Ex. J

¶J 6—12).    In May 2017, upon receiving this certification and Appellee US Bank’s response, the

Superior Court issued an order denying Plaintiffs cross-motion and a separate order entering final

judgment in favor ofAppellees. (Id. at Exs. L, M). In entering final judgment, the Superior Court

ordered that: (1) Appellee US Bank was entitled to payment out of the mortgaged property; (2) the

mortgaged property would be sold to satisfy the money due to Appellee US Bank; and (3)

Appellant was “absolutely debaned and foreclosed of and from all equity of redemption of in, and

to” the mortgaged property. (Id. at Ex. M, p. 4).

       In June 2017, Appellant filed with the Superior Court a motion to stay and/or vacate the

final judgment, and again raised the argument that Appellee US Bank did not have standing to

bring the Foreclosure Action because Washington sold the loan prior to the First Assignment. (Id.

at Ex. P   ¶ 25).   The Superior Court heard oral argument on Plaintiffs motion and, on or around

June 23, 2017, denied same. (id. at Ex.     Q).




                                                        3
       C. The Underlying Bankruptcy Action

          On August 14, 2017, Appellant filed a Chapter 13 petition with the Bankruptcy Court.

(ECF No. 12-3 at Ex. A      ¶   50). On December 18, 2017, Appellant commenced an adversary

proceeding in Bankruptcy Court, which sought:

                 (a) [a] declaratory judgment determining that Defendants lack
                 standing to assert and/or enforce liens against any property in
                 Plaintiffs bankruptcy estate and/or debts against Plaintiff; (b) to
                 invalidate Defendants’ actual and/or purported liens against
                 property in Plaintiffs bankruptcy estate; and (c) to disallow and/or
                 preemptively disallow Defendants’ filed and/or unfiled claims.

(Id. at Ex.AJ 1).

          In her request for declaratory judgment, Appellant again alleged that Washington sold the

mortgage and loan prior to the time of the First Assignment, and that Appellees therefore did not

have a valid claim of entitlement or standing to collect on the mortgage and loan. (Id. at Ex. A   ¶
59).

         On February 23, 2018, Appellees moved to dismiss Appellant’s Adversary Complaint,

pursuant to Federal Rules of Civil Procedure 12(b)(l) and 12(b)(6). (ECF No. 12-5). In their

Motion to Dismiss, Appellees argued among other things that Appellant’s claims are precluded

under the Rooker-fetdman doctrine, because final judgment was already entered in favor of

Appellees during the Foreclosure Action on the claims being asserted by Appellant. (Id. at 7—11).

Specifically, Appellees argued that Appellant was seeking to undo the Superior Court’s final

judgment by having the Bankruptcy Court invalidate Appellees’ lien on the property and claim of

entitlement to collect on the mortgage and loan. (Id. at 10). Appellees also argued, among other

things, that Appellant’s claims were barred by the entire controversy doctrine and res jttdicata.

(See generally id.). On April 12, 2018, the Bankruptcy Court issued an Order granting Appellees’

Motion and dismissing Appellant’s Adversary Complaint with prejudice. (ECF No. 12-13).


                                                  4
    D. This Appeal

        Accordingly, on or around April 26, 2018, Appellant filed this appeal of the Bankruptcy

Court’s Order granting Appellees’ Motion to Dismiss Appellant’s Adversary Complaint with

prejudice. (ECF No. 1). Appellant argues that the Bankruptcy Court misapplied the law and

abused its discretion when it determined that Appellant’s Adversary Complaint was barred by,

among other things, the Rooker-Feldmctn doctrine and yes judicata. (See generally ECF No. 12).

                                  II.    LEGAL STANDARD

    A. Standard of Review

       “The proper standard of review to be applied by a district court when reviewing a ruling of

a bankruptcy court is determined by the nature of the issues presented on appeal.” In re Beers,

No. 09-1666, 2009 WL 4282270. at *3 (D.N.J. Nov. 30, 2009) (quoting        Baron   & Budd, P.C. v.

Unsecured Asbestos Claimants Comm.. 321 B.R. 147, 157 (D.N.J. 2005)). a/i’d. 399 F. App’x 748

(3d Cir. 2010). Specifically, this Court “review[s] the bankruptcy court’s legal determinations   dc


novo, its factual findings for clear error and its exercise of discretion for abuse thereof.” In re

UnitedHealthcare Svs., Inc., 396 F.3d 247, 249 (3d Cir. 2005) (quoting In re Trctns WorklAirlines,

Inc., 145 F.3d 124, 130-31 (3d Cir. 1998)).

       In the appeal currently before this Court, there does not appear to be any dispute regarding

the factual record relied on by the Bankruptcy Court. Instead, Appellant takes issue with the legal

conclusions reached by the Bankruptcy Court in granting Appellees’ Motion to Dismiss, which

the Court shall review dc nrn’o. See In re JOL Advisors, Inc.. No. 15-79 12, 2017 WL 772912. at

*7 (D.N.J. Feb. 28, 2017) (applying a de novo standard of review to a bankruptcy court’s grant of

a motion to dismiss).




                                                5
    B. Subject Matter Jurisdiction

        Under Federal Rule of Civil Procedure 12(b)(l), a defendant may move to dismiss a

complaint for lack of subject matterjurisdiction. The plaintiff, as the party asserting jurisdiction,

bears the burden of establishing that a federal court has authority to hear the matter. Packard v.

Provident Nat’! Bank, 994 F2d 1039, 1045 (3d Cir. 1993). An attack under Federal Rule of Civil

Procedure 12(b)( 1) may assert either a factual or facial challenge to the Couft’s jurisdiction. See

Taliqferro v. Darby flip. Zoning Bd., 458 F.3d 181, 188 (3d Cir. 2006); Gould Elecs. Inc. v. United

States, 220 F.3d 169, 176 (3d Cir. 2000).          When a defendant facially attacks the Court’s

jurisdiction, this type of challenge contests the adequacy of the language used in the pleading.

Gould Elecs. Inc., 220 F.3d at 176. Therefore, the Court must construe the pleadings in the light

most favorable to the plaintiff and presume all well-pleaded factual allegations in the complaint as

true. IS Alternatively, when bringing a factual attack, the defendant contends that the facts on

which the plaintiff’s allegations rely are not true, and therefore the plaintiff’s allegations do not

benefit from a presumption of truthfulness. Id.

        Here, Appellees are asserting a facial attack on the Bankruptcy Court’s subject matter

jurisdiction, and the Court shall therefore consider the allegations in the light most favorable to

Appellant See JOL Advisors, Inc., 2017 WL 772912, at ‘7 (determining that a challenge under

the Rooker-Feldman doctrine was a facial attack); see also Frame v. Lowe, No. 09-2673,2010 WL

503024, at ‘5—6 (D.NJ. Feb. 8, 2010) (same).

    C. FaliuretoStateaCblm

       To withstand a motion to dismiss for failure to state a claim, a “complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Ati Corp. v. Thvmbly, 550 U.S. 544,



                                                   6
570(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. (citing Thsvmbtv, 550 U.S. at 556). “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Id. (quoting Tuvrnbly, 550 U.S. at 556).

       To detennine the sufficiency of a complaint under Twombly and lqbal in the Third Circuit,

the Court must: (1) “tak[e] note of the elements [the] plaintiff must plead to state a claim”; (2)

“identify allegations that, because they are no more than conclusions, are not entitled to the

assumption oftruth”; and (3) “[w]hen there are well-pleaded factual allegations, [the] court should

assume their veracity and then determine whether they plausibly give rise to an entitlement to

relief” Connellv i Lane Constr. Coq,., 809 F.3d 780,727 (3d Cir. 2016) (quotations and citations

omitted). “In deciding a Rule I 2(bX6) motion, a court must consider only the complaint, exhibits

attached to the complaint, matters of public record, as well as undisputedly authentic documents

if the complainant’s claims are based upon these documents.” Mayer v. Belichick, 605 F.3d 223,

230 (3d Cir. 2010).

                                       IlL     ANALYSIS

   A. The Rocker-Feldman Doctrine

       In their Motion to Dismiss filed before the Bankruptcy Court and in their opposition to this

appeal, Appellees argued that Appellant’s Adversary Complaint is barred by the Rooker-Feldman

doctrine. (ECF No. 12-5 at 7—il; ECF No. 16 at 11—22).

       Under the Rookcr-Feldrnan docthne a federal district court is barred from hearing cases

“that are essentially appeals from state-court judgments.” Great W Mining & Mineral Co. v. Fat

Rothschild LLP, 615 F.3d 159, 165 (3d Cir. 2010). Put another way, a suit is barred under



                                                7
the Rooker-Feidman doctrine where “a fivorable decision in federal court would require negating

or reversing the state-court decision.” Id. at 170 n.4 (citations omitted). The Third Circuit has

repeatedly and explicitly held that federal courts are barred by the Rooker-Feldnwn doctrine from

providing relief that would overturn a state court foreclosure decision. See, ag., Gage        i   Wells

Faiso Bank NA AS, 521 F. App’x 49,51 (3d Cit 2013); Mann v. Nati (‘fly Bank oflnd., 471 F.

App’x 101, 105 (3d Cir. 2012); Moncflef ‘ chase Manhattan Mortg. Corp., 275 F. App’x 149,

152—53 (3d Cir. 2008);Ayres-Fountain v. E. Sat Bank, 153 F. App’x 91,92 (3d Cir. 2005).

        In order for the Rooker-FeWman doctrine to apply, four requirements must be met: “(I) the

federal plaintiff lost in state court; (2) the plaintiff ‘complain[s] of injuries caused by [the] state-

court judgments’; (3) those judgments were rendered before the federal suit was filed; and (4) the

plaintiff is inviting the district court to review and reject the state judgments.” Gnat W. Mining

& Mineral Co., 615 F.3d at 166 (quoting Exxon Mobil Corp.       t   Saudi Basic Indus. Corp., 544 U.S.

280, 224 (2005)). “The second and fourth requirements are the key to determining whether a

federal suit presents an independent non-barred claim” and these requirements are “closely

related.” Id. at 166, 168.

       The first and third prongs are clearly met in the instant action. In or around May 2017,

Appellant was the losing party in the Foreclosure Action in the Superior Court of New Jersey.

Appellant did not file the Bankruptcy Action until August 2017 and did not file her Adversary

Complaint in the Bankruptcy Court until December 2017, i.e., several months after the Superior

Court entered final judgment against Appellant. (See ECF No. 12-3 at Ex. A; ECF No.12-i at Ex.

M).

       The second and fourth prongs are also satisfied here. The Third Circuit previously

addressed a case that is informative to the Court’s current decision. In Gage, 521 F. App’x at 50,


                                                   8
the plaintiff “defaulted on his mortgage. and [the defendant] Wells Fargo subsequently filed a

foreclosure complaint in state court” which ruled in Wells Fargo’s favor. The plaintiff in Gctge

scibsequently filed a complaint in federal court, claiming in part that the foreclosurejudgment was

invalid because Wells Fargo “had no right to foreclose on the property.” Id. The District Court

granted Wells Fargo’s motion to dismiss and held that the claims were barred under the Rooker—

Feldman doctrine. Id. at 50—51. In affirming the District Court’s decision, the Third Circuit held

that all four prongs of the Rooker-Feidman test were satisfied and stated that.

               Gage cannot evade Rooker-Feldman by arguing on appeal that he
               was not injured by the foreclosure judgment, but rather by Wells
               Fargo’s purportedly fiaudulent actions. The complaint reveals the
               nature of Gage’s claims against Wells Fargo: that the bank had no
               right to foreclose on the property and therefore committed “criminal
               acts” by enforcing the foreclosure judgment (Counts I and IV).
               These claims are in essence an attack on the state court judgment of
               foreclosure. Furthermore, an aspect of the relief that Gage
               requests—to have the deed to the property restored to him—makes
               it abundantly clear that he seeks to overturn the foreclosure
               judgment. Accordingly, the claims against Wells Fargo were
               properly dismissed under the Rookcr-Feldmcm doctrine.

Id. at 5 1.

         The Cout-t reaches a similar conclusion here. As to the second prong, even when viewed

in a light most favorable to Appellant, the Adversary Complaint effectively alleges injuries caused

by the Superior Court’s entry of final judgment in the Foreclosure Action. Specifically, Appellant

alleges that: (1) Appellees did not have any entitlement to collect on the mortgage; (2) Appellees

therefore did not have standing to collect on the mortgage and loan: (3) Appellees nevertheless

enforced a false claim of entitlement and attempted to collect on the mortgage and loan; and (4)

Appellees’ attempt to collect on the mortgage and loan deprived Appellant of title to her property.

Despite Appellant’s argument to the contrary, (ECE No. 12 at 2 1—29), the Court finds that these

allegations relating to Appellees’ entitlement and standing to collect on the mortgage and loan


                                                 9
cannot be viewed independently ofthe Foreclosure Action, because said allegations “are in essence

an attack on the state courtjudgment offoreclosure.” Gage, 521 F. App’x at 51 (concluding same).

        Moreover, as relevant to the fourth prong, adjudicating Appellant’s claims would require

this Court to impennissibly engage in appellate review of the Foreclosure Action. In particular,

granting Appellant’s request for a declaratory judgment that Appellees do not have entitlement or

standing to collect on the mortgage and loan would necessarily challenge the validity of the

Superior Court’s entry of final judgment ordering that Appellees are entitled to collect on the loan

of the mortgaged property. “This type of action is exactly what Rooker-Feldman is meant to

prevent: an attempt to invalidate the final judgment of foreclosure and various other orders from a

state court action in a separate federal court action.” WIlloughby t Zucker, Goldberg & Ackerman,

LLC, No. 13-7062.2014 WL 2711177, at 4 (D.N.J. June 16,2014). Accordingly, the Court finds

that the Bankruptcy Court correctly held that Appellant’s Adversary Complaint is barred by the

Rooke,1’eldman doctrine, and hereby affirms the Bankruptcy Court’s Order dismissing same.

    B. Res Judkata

        The Court finds in the alternative that res judicata precludes Appellant’s claims. Res

judicata, or claim preclusion, bars all claims that were brought, or that could have been brought,

in a prior proceeding. In re Midlarkey, 536 F.3d 215, 225 (3d Cir. 2008). Resjudicata requires

“(1) a final judgment on the merits in a prior suit involving; (2) the same parties or their vities;

and (3) a subsequent suit based on the same cause of action.” Bd. of Trs. qfTrucking Emps. qfN

Jersey We(fare Fund. Inc.   —   Pension Fund v. Centm. 983 F.2d 495, 504 (3d Cir. 1992) (citing

United States i Athlone Indus., Inc., 746 F.2d 977,923 (3d Cir. 1984)).




                                                 10
        I. First and Second Element

       The first and second elements of res jitdicata are easily met in this case. As to the first

element, the Superior Court entered final judgment against Appellant in the Foreclosure Action

after both parties had an opportunity to litigate the questions of whether or not Appellant were

entitled to collect on the mortgage and had standing to bring the case. Specifically, the Superior

Court considered the issue of Appellees’ entitlement and standing to collect on the mortgage and

loan on at least two occasions: (1) in Appellant’s May 2017 certification in opposition to final

judgment; and (2) in Appellant’s subsequent motion to stay and/or vacate the final judgment. As

to the second element, Appellant and Appellees concede that they were parties to both the

Foreclosure and Bankruptcy Actions. (ECF No. 12 at 33; ECF No. 16 at 24).

       2. Third Element

       The Court also finds that the third element of resjttdicctta is met in this case. To show that

two cases arise from the same cause of action, the Court must find “an essential similarity of the

underlying events” of both cases. Athione Inc/us., Inc., 746 F.2d at 984. In order to make this

determination, the Court looks for similarities in the acts complained of and the facts alleged, the

relief being sought, the theory of recovery, and the evidence necessary for trial. Id. (citations

omitted).

       In applying these factors, the Court has compared the Bankruptcy Action with the

Foreclosure Action and finds that the underlying events of the cases are substantially similar. In

particular, both actions sought to resolve the issue of Appellees’ ability to collect on the mortgage

and loan. Moreover, Appellant relied on the same argument in both the Foreclosure Action and

Bankruptcy Action, i.e., that Appellees were not entitled to collect on the mortgage and loan, and

therefore did not have standing to collect on same. This argument was necessarily rejected by the



                                                 11
    Superior Court when it denied Appellant’s Cross—Motion and entered final               judgment in favor of


Appellees. Accordingly, the Court finds that all three elements of resjucl/ccttct are met in this case

and therefore shall affirm the Bankruptcy Court’s Order alternatively dismissing Appellant’s

Adversary Complaint on this basis.2

                                             IV.      CONCLUSiON

            For the aforementioned reasons, the Court denies Appellant’s appeal and affirms the Order

of the Bankruptcy Court granting Appellees’ Motion to Dismiss Appellanfs Adversary Complaint.

An appropriate Order follows this Opinion.




Dated: March          //O 19.




                                                                J9E L. LINARES
                                                               hief Judge, United States District Court




2
     As the Court has determined that Appellant’s Adversary Complaint is barred by the Rookc’r—fre/thnm doctrine and
     res/uclicata. the Court need not address Appellant and Appellees’ remaining arguments.

                                                          12
